Exhibit 10.66

 

 

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

 

This THIRD Amendment to Employment Agreement (this “Amendment”) is made and
entered as of this 28th day of March, 2016, (the “Amendment Effective Date”) by
and between InspireMD, Inc., a Delaware corporation (the “Company”), and James
J. Barry, PhD (the “Executive”) for purposes of amending that certain Employment
Agreement dated as of July 14, 2014 and further amended as of January 5 and
February 22, 2015, by and between the Company and the Executive (the
“Agreement”). Terms used in this Amendment with initial capital letters that are
not otherwise defined herein shall have the meanings ascribed to such terms in
the Agreement.

 

WHEREAS, Section 7.5 of the Agreement provides that the parties to the Agreement
may amend the Agreement in a writing signed by the parties; and

 

WHEREAS, the parties hereto desire to amend the Agreement in certain respects.

NOW THEREFORE, pursuant to Section 7.5 of the Agreement, and for good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
Company and the Executive agree as follows:

 

1.      Section 2.5 of the Agreement is hereby amended by deleting said section
in its entirety and substituting in lieu thereof the following new Section 2.5:

 

2.5      Temporary Base Salary, Bonus and Business Time Reduction.
Notwithstanding the foregoing, the Executive and the Company agree that until
the earlier of (i) the end of the Term and (ii) the Company raising an aggregate
of $5 million from investors, the Executive shall receive 50% of his base salary
and shall be eligible for 50% of any Annual Bonus or other Incentive
Compensation. During this period, the Executive shall devote 50% less business
time than he ordinarily has devoted or would devote to the Company for the
performance of his services hereunder. For the avoidance of any doubt, the
parties agree that this reduction in compensation and business time shall not
qualify as “Good Reason” as that term is defined in Exhibit A hereto.

 

2.      Except as expressly amended by this Amendment, the Agreement shall
continue in full force and effect in accordance with the provisions thereof.

 

3.      In the event of a conflict between the Agreement and this Amendment,
this Amendment shall govern.

 

* * * * * * * * * *

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Third Amendment to Employment
Agreement as of the Amendment Effective Date.

 

    THE COMPANY:           INSPIREMD, INC.           By: /s/ Alan W. Milinazzo  
  Name: Alan W. Milinazzo     Title: President and Chief Executive Officer      
          EXECUTIVE:         /s/ James J. Barry PhD     James J. Barry PhD



 

 



 



 

 

 







 

 



 

 

 





